Texas Department of Criminal Justice

                                                                                           Brad Livingston
                                                                                           Executive Director




 March 13, 2015

 The Honorable Donna Kay McKinney
 Bexar County District Clerk
 100 Dolorosa #104
 San Antonio, Texas 78205


 RE: MANUEL VASQUEZ TDCJ #999336                                                                     MAR 18 2015
 Dear District Clerk:
                                                                                                  Ab@SAcosta,Cf©rk
Enclosed is the Return of the Director of the Texas Department of Criminal Justice Correctional
Institutions Division, of the Death Warrant pertaining to MANUEL VASQUEZ issued in 144th
District Court of Bexar County, Texas on September 18, 2014 which was carried out on March
11, 2015. Also enclosed is the Certificate with the director's statement of compliance with the
command of the warrant. The certificate also indicates the disposition of the remains as required
by Article 42.23 of the Texas Code of Criminal Procedure.

Sincerely,

     4
 WoH^
Carla M. Willis
Deputy General Counsel
OFFICE OF THE GENERAL COUNSEL



c:       The Honorable Greg Abbott, Governor
         The Honorable Ken Paxton, Attorney General
         Louise Pearson, Clerk, Court of Criminal Appeals
         Kelly Enloe, Chairman, Classification & Records, TDCJ


cf
Attach




                    Our mission is toprovide public safety, promote positive change in offender
                      behavior, reintegrate offenders into society, andassist victims ofcrime.
                                      Office of the General Counsel
                   Sharon Felfe Howell, General Counsel - sharon.howell@tdcj.texas.gov
P.O. Box 13084 Capitol Station                                         '                     P.O. Box 4004
Austin, Texas 78711-3084                                                      Huntsville, Texas 77342-4004
Phone (512) 463-9899, FAX (512) 936-2159                              Phone (936) 437-6698, FAX (936) 437-6994
                     ORDER SETTING EXECUTION DATE




THE STATE OF TEXAS                NO.    1998CR3116C             IN THE 144th DISTRICT COURT

VS.                                                              OF


Manuel Vasquez                                                   BEXAR COUNTY, TEXAS



OFFENSE:   CAPITAL MURDER-OTHER FELONY




       The court, having received the Mandate of the Texas Court of Criminal Appeals,
on the 10th day of March A. D., 2002 affirming the Judgment thereupon set the date of
the execution as follows:


           It is the Order of the court that the defendant MANUEL VASQUEZ,             who has
been previously sentenced to death, shall on the 11th day of March A. D., 2015, at any
time after the hour of 6 P. M., at the Institutional Division of the Texas Department
of Criminal Justice, at Huntsville, Texas, be caused to die by intravenous injection
of a substance or substances in a lethal quantity sufficient to cause death and until
such convict     is dead; and that the clerk of this court issue a Death Warrant            in
accordance with this Order directed to the Director of the Institutional Division of
the Texas Department of Criminal Justice at Huntsville, Texas, and deliver said
warrant to the Sheriff of this court of Bexar County, Texas to be by him delivered to
said Director.




       SIGNED and ENTERED of record this 18^ day of September A.D., 2014.




                                                       LORINA RUMMEL
                                              144™ DISTRICT COURT
                                             BEXAR COUNTY, TEXAS
                             WARRANT OF EXECUT 6N


THE STATE OF TEXAS                    NO.     1998CR3116C       IN THE 144™ DISTRICT COURT

VS.                                                                   OF


Manuel Vasquez                                                   BEXAR COUNTY, TEXAS



THE STATE OF TEXAS TO THE DIRECTOR OF THE INSTITUTIONAL DIVISION OF THE TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, AT HUNTSVILLE, WALKER COUNTY, TEXAS, GREETING:

OFFENSE CONVICTED OF:   CAPITAL MURDER-OTHER FELONY                DATE OF CONVICTION:       November 10,   1999



DEGREE OF OFFENSE:   CAPITAL FELONY                             DATE OFFENSE COMMITTED: March 19,   1998
SENTENCE OF DEATH (INSTITUTIONAL DIVISION)      DEATH TDCJ-ID
DATE SENTENCE IMPOSED: November 10,    1999
MANDATE RECEIVED DATE: March 12, 2002


      The following fully appears in the Judgment and Sentence of the above styled and numbered cause and
entered upon the minutes of said Court:
     It is, therefore, ORDERED, ADJUDGED AND DECREED by the Court that the defendant is guilty of the
offense stated above, as found by the verdict of the jury, and, the punishment is fixed in accordance with
the Jury' s verdict and as required by the Statutes of the State of Texas at DEATH.
     It is ORDERED by the Court that the Defendant, who has been adjudged guilty of the offense stated
above, be and is hereby sentenced to DEATH.
     On April 28, 2014 this cause again being called and the Court after having received the Mandate of the
Texas Court of Criminal Appeals affirming the Judgment thereupon set the time for the execution of
Manuel Vasquez, on March 11, 2015, at any time after the hour of 6:00 P.M., as fully appears in the Order
Setting Date of Execution of said Court attached hereto:
     It is, therefore, the ORDER of the Court that the defendant Manuel Vasquez who has been adjudged
guilty of the offense of CAPITAL MURDER, and whose punishment has been fixed at DEATH as required by the
Statutes of the State of Texas, shall, at any time after the hour of 6:00 P.M., on March 11, 2015, at the
Institutional Division of the Texas Department of Criminal Justice, at Huntsville, Texas, be caused to die
by intravenous injection of a substance or substances in a lethal quantity sufficient to cause death and
until the said Manuel Vasquez, is dead, such execution procedure to be determined and supervised by the
Director of the Institutional Division of the Texas Department of Criminal Justice.
      These are, therefore, to command you to execute the aforesaid Judgment and Sentence at any time after
the hour of 6:00 P.M. on March 11, 2015, at the Institutional Division of the Texas Department of Criminal
Justice, at Huntsville, Texas, by intravenous injection of a substance or substances in a lethal quantity
sufficient to cause death and until such convict is dead,       utilizing such procedure to be determined and
supervised by you, the Director of the Institutional Division of the Texas Department of Criminal Justice,
at Huntsville, Texas.

      Herein fail not, and due return make hereof in accordance with law.

      Witness my signature and seal of office on this 18^ day of Septembr 2014.




                                                      Donna Kay M£Kinney
                                                      BEXAR COUNTY DISTRICT CLERK
                                                 CERTIFICATE



    I hereby certify that the Death Warrant in the case of The State ofTexas vs: MANUEL VASQUEZ
    issued 144th District Court of Bexar County, Texas on September 18, 2014, and was executed
    according to the lawsof the StateofTexas on March11,2015. Thedeathof MANUELVASQUEZ
    was caused by intravenous injection of lethal substances at the Huntsville Unit of the Texas
    Department ofCriminal Justice-Correctional Institutions Division at (^32- p.m. March 11,
   2015. The body of thedeceased was given into thecustody of Carnes Funeral Home; agent forthe
   requesting relative. ThisCertificate andReturn of Warrant (enclosed) is in compliance withArticle
   43.23 of the Texas Code of Criminal Procedure.




                                              William Stephens, Director
                                              Texas Department of Criminal Justice
                                              Correctional Institutions Division




   SUBSCRIBED AND SWORN TO BEFORE ME this the 11th day of March 2015.

  r^e-%         CONNIE E.                 :
   ~ ' "°X        WEICH                '••
• H.T-?.U Notary Public. State" of Texas *             A ,-                /*      .   V   *.
     2Zl$S            11-06-2017         •

        Notary wi.hou? Bond *****             NOTARY PUBLIC, Walker County, Texas


  My commission expires: \\ - OVo-2jQl~f
   RETURN OF THE DIRECTOR OF THE CORRECTIONAL
                      INSTITUTIONS DIVISION


            TEXAS DEPARTMENT OF CRIMINAL JUSTICE




Came to hand, the30th day ofNovember 1999 and executed the 11th day of March 2015
by the death of MANUEL VASQUEZ.




DISPOSITION OF BODY:



                           Date:       frT\ OJn cJH U ^lOVS

                           Time:         io\2)A ftPTv




                           William Stephen^ Director
                           Texas Department of Criminal Justice
                           Correctional Institutions Division